Exhibit 10.2




WILLIAM LYON HOMES
2012 EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE
William Lyon Homes, a Delaware corporation, (the “Company”), pursuant to its
2012 Equity Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the individual listed below (the “Participant”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Class A Common Stock set
forth below (the “Shares”). This Restricted Stock award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Agreement”) (including without
limitation the Restrictions on the Shares set forth in the Agreement) and the
Plan, each of which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Stock Award Grant Notice (the “Grant Notice”) and
the Agreement.
Participant:
[_________________________________________]
Grant Date:
[_________________________________________]
Total Number of Shares of Restricted Stock:
[______________________] Shares
Vesting Schedule:
Subject to the terms and conditions of the Plan, this Grant Notice and the
Agreement, and subject to Participant’s continued service through each
applicable vesting date, the Restrictions shall lapse as to:
•
____% of the Shares shall vest on ________, 20___;
•    ____% of the Shares shall vest on ________, 20___; and
•    ____% of the Shares shall vest on ________, 20___.





By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement. In addition, by signing below, the
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2(d) of the Agreement
by (i) withholding shares of Common Stock otherwise issuable to the Participant
upon vesting of the shares of Restricted Stock, (ii) instructing a broker on the
Participant’s behalf to sell shares of Common Stock otherwise issuable to the
Participant upon vesting of the shares of Restricted Stock and submit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.2(d) of the Agreement or the Plan.


1








OC\2213837.3

--------------------------------------------------------------------------------

Exhibit 10.2




WILLIAM LYON HOMES:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
Address:
            
Address:
            
 
            
 
            





2








OC\2213837.3

--------------------------------------------------------------------------------


Exhibit 10.2




EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
William Lyon Homes, a Delaware corporation (the “Company”) has granted to the
Participant the number of shares of Restricted Stock (the “Shares”) under the
Company’s 2012 Equity Incentive Award Plan, as amended from time to time (the
“Plan”), as set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1    Incorporation of Terms of Plan. The Award (as defined below) is subject
to the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
1.2    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
(a)    “Cause” shall have the meaning set forth in any employment, consulting or
similar agreement with the Company or any of its Affiliates to which Participant
is a party on the date of grant.
(b)    “Change in Control” shall have the meaning set forth in any employment,
consulting or similar agreement with the Company or any of its Affiliates to
which Participant is a party on the date of grant, and in the absence of such
agreement or definition, “Change in Control” shall have the meaning set forth in
the Plan.
(c)    “Confidential Information” shall have the meaning set forth in any
employment, consulting or similar agreement with the Company or any of its
Affiliates to which Participant is a party on the date of grant, and in the
absence of such agreement or definition, “Confidential Information” shall mean
confidential records, including, but not limited to, development, marketing,
organizational, financial, managerial, administrative and sales information,
data, specifications and processes presently owned or at any time hereafter
developed or used by the Company or its agents or consultants that is not
otherwise known to the public.
(d)    “Good Reason” shall have the meaning set forth in any employment,
consulting or similar agreement with the Company or any of its Affiliates to
which Participant is a party on the date of grant. If Participant is not a party
to such an agreement, “Good Reason” shall mean, in each case, without
Participant’s prior written consent: (i) the Company’s breach of any material
provision of this Agreement or any other material agreement that Participant and
the Company are parties to; (ii) the material diminution


A-1








OC\2213837.3

--------------------------------------------------------------------------------

Exhibit 10.2




in the authority or duties of Participant; (iii) the material diminution in the
annual base compensation of Participant (except for across-the-board reductions
or similar reductions affecting Company senior employees); or (iv) a material
change in the geographic location at which Participant must perform services for
the Company or its Affiliate (which results in a relocation of at least fifty
(50) miles); provided, that “Good Reason” shall only exist if Participant
provides written notice to the Company of the existence of the condition
described herein within sixty (60) days following the initial existence of such
condition, upon the notice of which the Company has sixty (60) days during which
it may remedy the condition without penalty to the Company.
(e)    “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or an Affiliate is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, Disability or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Affiliate, and (b) terminations where there
is a simultaneous re-establishment of a consulting relationship or continuing
consulting relationship between Participant and the Company or any Affiliate.
The Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a particular leave of absence
constitutes a Termination of Consultancy. Notwithstanding any other provision of
the Plan, the Company or any Affiliate has an absolute and unrestricted right to
terminate a Consultant’s service at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in writing.
(f)    “Termination of Directorship” shall mean the time when Participant, if he
or she is or becomes a Non-Employee Director, ceases to be a Non-Employee
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Non-Employee
Director.
(g)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Affiliate is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability or retirement, but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Affiliate, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Affiliate. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.
(h)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.


A-2








OC\2213837.3

--------------------------------------------------------------------------------

Exhibit 10.2




ARTICLE II.    
AWARD OF RESTRICTED STOCK
2.1    Award of Restricted Stock.
(a)    Award. Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Restricted Stock (the “Award”) under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Affiliate, and for other good and valuable consideration. The number of
Shares subject to the Award is set forth in the Grant Notice. The Participant is
an Employee, Director or Consultant of the Company or one of its Affiliates.
(b)    Book Entry Form; Certificates. At the sole discretion of the
Administrator, the Shares will be issued in either (i) uncertificated form, with
the Shares recorded in the name of the Participant in the books and records of
the Company’s transfer agent with appropriate notations regarding the
restrictions on transfer imposed pursuant to this Agreement, and upon vesting
and the satisfaction of all conditions set forth in Sections 2.2(b) and (d)
hereof, the Company shall remove such notations on any such vested Shares in
accordance with Section 2.1(e) below; or (ii) certificated form pursuant to the
terms of Sections 2.1(c), (d) and (e) below.
(c)    Legend. Certificates representing Shares issued pursuant to this
Agreement shall, until all Restrictions (as defined below) imposed pursuant to
this Agreement lapse or have been removed and the Shares have thereby become
vested or the Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the
Administrator):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN WILLIAM LYON HOMES AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH
AGREEMENT.”
(d)    Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event, the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him or her. The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited Shares (or Shares otherwise reacquired
by the Company hereunder) to the Company as may be required pursuant to the Plan
or this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.


A-3








OC\2213837.3

--------------------------------------------------------------------------------

Exhibit 10.2




(e)    Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) hereof, the Company shall, as applicable,
either remove the notations on any Shares subject to the Award issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 10.1 of the Plan). The Participant (or the beneficiary or
personal representative of the Participant in the event of the Participant’s
death or incapacity, as the case may be) shall deliver to the Company any
representations or other documents or assurances required by the Company. The
Shares so delivered shall no longer be subject to the Restrictions hereunder.
2.2    Restrictions.
(a)    Forfeiture. Subject to Section 2.2(c), any Award that is not vested as of
the date of Participant’s Termination of Services shall thereupon be forfeited
immediately and without any further action by the Company. For purposes of this
Agreement, “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Sections 3.2 and the risk of forfeiture set forth in Sections
2.2(a) and 2.2(b) and the vesting schedule set forth on the Grant Notice.
(b)    Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and 2.2(c),
the Award shall vest and the Restrictions shall lapse in accordance with the
vesting schedule set forth on the Grant Notice.
(c)    Acceleration of Vesting. Notwithstanding any other provision of this
Agreement to the contrary, [in the event of a Change in Control or Termination
of Services, the vesting of the Award and the lapse of the Restrictions shall
not accelerate except to the extent provided in an employment or other agreement
between Participant and the Company in effect as of the date of such Change in
Control or Termination of Services] [the Award shall become fully vested and all
Restrictions applicable to such Award shall lapse in the event of (i) a Change
in Control, or (ii) Participant’s Termination of Services by reason of
Participant’s death or Disability].
(d)    Tax Withholding. The Company or its Affiliates shall be entitled to
require a cash payment (or to elect, or permit the Participant to elect, such
other form of payment determined in accordance with Section 10.1 of the Plan) by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant or vesting of the Award or the lapse of the
Restrictions hereunder. In satisfaction of the foregoing requirement with
respect to the grant or vesting of the Award or the lapse of the Restrictions
hereunder, unless otherwise determined by the Company, the Company or its
Affiliates shall withhold Shares otherwise issuable under the Award having a
fair market value equal to the sums required to be withheld by federal, state
and/or local tax law. The number of Shares which shall be so withheld in order
to satisfy such federal, state and/or local withholding tax liabilities shall be
limited to the number of shares which have a fair market value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state and/or local tax purposes
that are applicable to such supplemental taxable income. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)
hereof), the Company shall not be obligated to deliver any new certificate
representing Shares to the


A-4








OC\2213837.3

--------------------------------------------------------------------------------

Exhibit 10.2




Participant or the Participant’s legal representative or enter any such Shares
in book entry form unless and until the Participant or the Participant’s legal
representative, as applicable, shall have paid or otherwise satisfied in full
the amount of all federal, state and local taxes applicable to the taxable
income of the Participant resulting from the grant or vesting of the Award or
the issuance of Shares hereunder.
(e)    Conditions to Delivery of Shares. Subject to Section 2.1 above, the
Shares deliverable under this Award may be either previously authorized but
unissued Shares, treasury Shares or Shares purchased on the open market. Such
Shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any Shares under this Award prior to fulfillment of the
conditions set forth in Section 13.1 of the Plan.
Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such Shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).
(f)    To ensure compliance with the Restrictions, the provisions of the charter
documents of the Company, and/or Applicable Law and for other proper purposes,
the Company may issue appropriate “stop transfer” and other instructions to its
transfer agent with respect to the Restricted Stock. The Company shall notify
the transfer agent as and when the Restrictions lapse.
2.3    Consideration to the Company. In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.
ARTICLE III.    
OTHER PROVISIONS
3.1    Section 83(b) Election. If the Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.
3.2    Restricted Stock Not Transferable. Until the Restrictions hereunder lapse
or expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares received by holders thereof with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 12.3 of the Plan; provided, however, that this Section 3.2
notwithstanding, the Shares may be transferred to a transferee specifically
approved by the Administrator, after taking into account Applicable Law.


A-5








OC\2213837.3

--------------------------------------------------------------------------------

Exhibit 10.2




3.3    Rights as Stockholder. Except as otherwise provided herein, upon the
Grant Date, the Participant shall have all the rights of a stockholder of the
Company with respect to the Shares, subject to the Restrictions, including,
without limitation, voting rights and rights to receive any cash or stock
dividends, in respect of the Shares subject to the Award and deliverable
hereunder.
3.4    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.
3.5    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.6    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such Applicable Law. To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Law.
3.7    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award in any material way without the prior written
consent of the Participant.
3.8    Notices. Any notice to be given under the terms of this Agreement shall
be addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service.
3.9    Successors and Assigns. The Company or any Affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates. Subject to the restrictions on transfer set forth in
Section 3.2 hereof, this Agreement shall be binding upon the Participant and his
or her heirs, executors, administrators, successors and assigns.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive


A-6








OC\2213837.3

--------------------------------------------------------------------------------

Exhibit 10.2




rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.11    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates and the Participant with respect to the subject
matter hereof.
3.12    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company and its Affiliates with respect to amounts
credited and benefits payable, if any, with respect to the Shares issuable
hereunder.






A-7








OC\2213837.3